Dear Mr. Picard:
Your opinion request of recent date has been assigned to me for response. In that request, you ask questions relative to the Louisiana Auctioneer Licensing Board, specifically:
      1. Does the spouse (who owns half of the auction business by virtue of community property) of a licensed auctioneer need to obtain an auction house license pursuant to the definition as given in LSA-R.S. 37:3103(a)(11)?
      2. If there are multiple owners of an auction house (as in a corporation or partnership) but only one or some (but not all) of the owners are licensed auctioneers, do the remaining owners (i.e. who are not licensed auctioneers) need to procure an auction business license?
As you are aware, LSA-R.S. 37:3101 et seq., provides the pertinent statutory authority for the Louisiana Auctioneer Licensing Board (hereinafter referred to as the "Board"). LSA-R.S. 37:3103(a)(11) states that the terms auction house, auction company, and auction business are synonymous and interchangeable terms and mean any person or persons who, as significant part of their business, arrange, manage, sponsor, advertise, or carry out auctions.
The Board's concern is that this provision may obligate those affected by community property and co-ownership status to obtain licenses as auctioneers.
We direct you to LSA-R.S. 37:3105, which mandates:
      A. No person, firm, auction house, or corporation, or combination thereof shall sell, dispose of, or offer for sale at public auction or cause or permit to be sold, disposed of, or offered for sale at any public auction any property of whatsoever nature unless said auction is conducted by a duly licensed auctioneer.
      B. Notwithstanding any other provision of law to the contrary, a person, firm or corporation, or combination thereof, may sell, dispose of, or offer for sale at any public auction any property of whatever nature without the necessity of any other license, provided that the auction is conducted by a person who is a duly licensed Louisiana auctioneer or Louisiana livestock auctioneer or Louisiana apprentice auctioneer working under the supervision of a Louisiana licensed auctioneer, whichever is applicable, or otherwise meets the exceptions in accordance with the provisions of this Chapter.
As indicated by the provisions and stated by this office in Opinion Number 85-381, the issue is not who owns the auction house, but rather who conducts and calls the auction. That person conducting the auction is the only individual required to be licensed pursuant to LSA-R.S. 37:3101 et seq.
Trusting this answers both of the issues presented, please contact this office if you need anything further.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ___________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI:CMF:glb
Date Received: Date Released:
CARLOS M. FINALET, III Assistant Attorney General